DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1 and 3 - 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1 and 3 - 14 are drawn to a method 
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claim(s) 1 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 
1. A method of operating a server for recommending game content based on user information received from game service provider server to prevent user from quitting the game, the method comprising:
extracting user log data including login information, character information, item usage information, billing information, play information, online money acquisition information, and online money usage information of a user from a game database;
selecting the user's tendency information from among a plurality of pieces of tendency information on the basis of at least one piece of the user log data;
determining recommended character information, recommended content information, or recommended item information on the basis of the user's tendency information; and
controlling a user terminal, used by the user to display the recommended character information, the recommended content information, or the recommended item information, wherein the selecting the user's tendency information comprises:
determining information related to a ratio of a number of times the user plays in a Player Versus Player (PvP) mode to a total number of times the user plays on the basis of the number of times the user plays in the PvP mode, which is acquired from the play information;
determining whether information related to the ratio is higher than a first reference value;
determining whether information related to a win rate of the user in the PvP mode, which is acquired from the play information, is lower than a second reference value in response to determination that the information related to the ratio is higher than the first reference value; and
selecting a first user tendency indicating a social and extroverted tendency in response to determination that the information related to the win rate is lower than the second reference value, wherein the determining the recommended character information, the recommended content information, or the recommended item information comprises determining, as the recommended character information, the recommended content information, or the recommended item information, identification information of characters, content, or items which are used by
other users who have a higher win rate in the PvP mode than the user when the first user tendency is selected as the user's tendency information.



The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Mental Processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  The claims are directed to the mental process of extracting user log data and determining g a recommendation to display to a user based upon a user’s tendency.
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): extracting data from a game database, and controlling a user terminal.
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed user terminal, and databases.  However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Wells et al (US 10,478,729) establishes that these additional elements are generic: A conventional embodiment of the systems and methods as disclosed herein may include a video game application executed on a user-based hardware device that is communicatively connected to a game server, the game server further connected to one or more databases of written works, the written works comprising at least text and optionally additional associated information (e.g. author, title, meter, rhythm, pitch, audio, video, images, metadata, copyright information, permissions, album cover, volume, publication information, and the like). A user may query, or in alternative embodiment enter, written works via the game application for inclusion. In an alternative embodiment, a third-party user may specify the written works to be included in accordance with user-associated advertising text.
Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4 – 14 recite limitations pertaining to sequentially numbered “reference values” (i.e. first to twentieth) . However, due to the claim dependencies, such as claim 4 being dependent on claim 1, which provides support for only a “first reference value” and a “second reference value”, it is not clear how to interpret the seemingly dependent sequential “reference values”. 
 As an example, claim 4 recites limitations pertaining to ”a sixth reference value” and “a seventh reference value”.  However, claim 4 depends on claim 1, which only makes reference to first and second reference values.  This raises the question of how is one to interpret sixth and seventh reference values when due to the claim dependencies, there is no reference made to third, fourth or fifth reference values.  The claims are rendered indefinite. The remaining dependent claims all recite references to similar sequentially numbered “reference values”. It is not clear as to if these numbered “reference values” are related in some way to the preceding numbered’ reference values due to them being referenced in sequential order or of these numbered “reference values” are representing a unique data value, such as the third reference value of 3 discrete reference values as they pertain to a comparison  of the “number of characters owned” (See claim 3).  The same reasoning applies to the remaining claims 5 – 14 as they are similarly worded.  Clarification is required to understand the scope of the claimed subject matter. 
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. 
	Regarding the rejection of the claims under 35 U.S.C 101, the applicant argues “The claimed subject matter does not fall within the mental processes because the claimed subject matter cannot be implemented in human mind. The Office alleges that claim 1 is directed to the mental process of extracting user log data and determining a recommendation to display to a user based upon a user's tendency. (Office Action, page 3). Applicant respectfully disagrees. The claimed process as a whole cannot be practically performed in human mind. For example, amended claim 1 recites "determining information related to a ratio of a number of times the user Application Serial No.: 16/904,917Docket No.: 127183-1 (PN19016US)plays in a Player Versus Player (PvP) mode to a total number of times the user plays on the basis of the number of times the user plays in the PvP mode, which is acquired from the play information; determining whether information related to the ratio is higher than a first reference value; determining whether information related to a win rate of the user in the PvP mode, which is acquired from the play information, is lower than a second reference value in response to determination that the information related to the ratio is higher than the first reference value; and selecting a first user tendency indicating a social and extroverted tendency in response to determination that the information related to the win rate is lower than the second reference value," which cannot be practically performed in human mind. (Remarks page 13).  The Examiner respectfully disagrees.  The Examiner notes that the Applicant has referenced claim limitations and has not provided any persuasive evidence or reasoning other than a mere allegation, that the claim cannot be done by a person manually utilizing a mental process as identified in the above rejection.  The determination and comparison of information such as the a ratio related to the number of times a user plays in a PvP mode, determining whether the ratio is higher or loser than various reference values and selecting a user tendency that is indicative of an social and extroverted tendency, can clearly be done by manual means, such as by mental process performed by a user carried out via pen and paper.
	The Applicant goes on to state: “First, the claimed subject matter applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.”… “Specifically, claim 1 recites "selecting a first user tendency indicating a social and extroverted tendency", and "determining identification information of characters, content, or items which are used by other users who have a higher winning rate in the PvP mode than the user when the first user tendency is selected." That is, claim 1 discloses suggesting recommendations to the user who is classified to the first user tendency. Thus, claim 1 could lower the probability of the user quitting the game service. (See page 58, lines 1-11 of the application as filed). (Remarks page 16).  The Examiner respectfully disagrees and states that the identified claim limitations as a whole fail to integrate the exception into a practical application.  The Examiner fails to see how the “selecting a first user tendency indicating a social and extroverted tendency", and "determining identification information of characters, content, or items which are used by other users who have a higher winning rate in the PvP mode than the user when the first user tendency is selected” goes beyond merely linking the exception to a particular environment.  The claims merely utilize a server, a database and a user terminal display to merely make a game character recommendation to a user based upon a user’s determined tendency.
	The Applicant states “Applicant asserts that the combination of elements for each claim, taken individually and as a whole, amount to significantly more than an abstract idea. ” (Remarks page 16).  However, the Examiner notes that this statement is a mere allegation and the Applicant fails to provide any substantive reasoning other than the allegation.  The Examiner not persuaded.
	Regarding Berkheimer, the Applicant states “Accordingly, Applicant respectfully requests one of the above- referenced four types of evidence that must be provided in order to maintain this rejection.” (Remarks page 17).  The Examiner respectfully points to the above rejection that identifies the “additional elements” and provides a specific reference to Wells et al (US 10,478,729) that clearly establishes that these additional elements are generic.  The Examiner notes that Applicant’s identification of the additional elements are rather part of the abstract idea as identified in Step 2A.  The Examiner maintains that the requirements of the Berkheimer Memo are satisfied by the above rejection and thus maintains the rejection.
	Regarding the claims being rejection under 35 U.S.C 112, the Examiner maintains this rejection and directs the Applicant to the above explanation as to why the claims are indefinite.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        10/7/2022

/James S. McClellan/Primary Examiner, Art Unit 3715